DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Claim 1 is allowed because Bowers ( US patent 4572949) teaches, an integrated device for laser ranging and imaging, which is configured to measure a distance between the integrated device and a target and
a laser ranging module (Fig. 1), comprising:
a light source (Fig.1 element 10) configured to provide a measuring beam,
an optical receiver (Fig. 1 element 28) for receiving a reflected beam from the target to generate a measurement signal, wherein the measuring beam is emitted from the light source to the target, and the target reflects the measuring beam to form the reflected beam, and
a computing unit  (Fig. 1 element 28) for receiving the measurement signal;
a dual-branched fiber bundle  (elements 14 and 20) connected to the laser ranging module; 

Liu (US 20180270474) teaches a beam splitter (Liu Fig. 15C element  but doesn’t teach that beam splitter disposed at one side of the dual-branched fiber bundle away from the laser ranging module, 
Liu teaches, wherein the beam splitter (Liu element 610 of Fig. 15C) splits the reflected beam into a first reflected beam and a second reflected beam, ([0178]…….the light emitter module 310 emits laser beams 322 to illuminate the target object 324, whereupon the light 326 reflected by the target object 324 in response to being illuminated is received by the beam splitter 610, where a portion 620 of the reflected light 326 is permitted to pass through the beam splitter 610 for receipt by the image detection module 320 to capture topography data of the target object 324”) .and a first angle is defined between traveling directions of the first reflected beam and the second reflected beam;  ( First reflected beam is and
an image receiving module disposed on an optical path of the second reflected beam to receive an image of the target; ([0178] discloses image receiving module to receives an image from ta portion ( second portion) of the reflected beam from beam splitter) 
wherein, the measuring beam is emitted from the light source to the target through the dual-branched fiber bundle 
the image receiving module receives the second reflected beam and displays the image of the target. ([“0178]……the light emitter module 310 emits laser beams 322 to illuminate the target object 324, whereupon the light 326 reflected by the target object 324 in response to being illuminated is received by the beam splitter 610, where a portion 620 of the reflected light 326 is permitted to pass through the beam splitter 610 for receipt by the image detection module 320 to capture topography data of the target object 324.”)

 	Svetliza ( US patent 6086205)  teaches reflected light pass through beam splitter  and one part of reflected light is used to capture image  (“ (6)….The reflected light passes through the optical element via the beam splitter to image capturing element 130. Filters are properly positioned in the light pathway for excitation and absorption of dye wavelengths.”)

While Bowers teaches determination of distance and Liu teaches the image generation through beam splitter but their combination  doesn’t teach the arrangement of dual fiber bundle and beam splitter as recited the independent claim 1.
Liu, Bowers and Svetliza   don’t expressly teach, wherein, the measuring beam is emitted from the light source to the target through the dual-branched fiber bundle and the beam splitter, the target reflects the measuring beam to form the reflected beam, 
the beam splitter splits the reflected beam into the first reflected beam and the second reflected beam, the first reflected beam is transmitted to the optical receiver through the dual-branched fiber bundle to generate the measurement signal, the computing unit receives the measurement signal to calculate a distance between the target and the side of the dual-branched fiber bundle away from the laser ranging module.

Dependent claims 2-10 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616